Per Curiam.

The only question is, to whom the credit was given. The ownership of the estate is but one and a slight circumstance, to show to whom credit was given for repairs. There is no legal presumption arising from the ownership, that the owner of the fee is liable for repairs. The liability of ship owners depends upon very different principles. A ship is personal property, and the possession usually follows the title. It depends also upon the maritime law, which to a considerable extent gives a lien for materials and repairs. It is very clear, that the evidence was admissible, and was rightfully left to the jury.

Judgment on the verdict.